DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 were previously presented in the 3/1/21 claim set.
Claims 1-15 are currently presented in the 6/14/22 claim set.
See the claim objections below regarding 37 CFR 1.126. 
For future reference, see MPEP 608.01(j).
For future reference, see 37 C.F.R. 1.121(c) for instructions on properly making amendments to claims.

Information Disclosure Statement
The file wrapper does not appear to include the non-patent literature (NPL) document SPE 179 pages 315-322 as indicated by the 3/1/21 IDS.
To assist the applicant, the examiner has included a copy of the document in this response. The applicant is invited to review the NPL document provided by the examiner to confirm that the document is correct as intended with respect to the IDS and applicant’s intention.

Election/Restrictions
In view of applicant’s 6/14/22 remarks, the groupings of species have been revised as follows:
This application contains claims directed to the following patentably distinct groupings of species:
Variations of a valve:
Grouping of Species A: Figures 1A-1B with a pivot arm 27;
Grouping of Species B: Figures 2A-2B with a flat spring 23;
Grouping of Species C: Figures 3A and 3C-3D; Figure 3A with an elastomer 31 and seat 12; Figure 3C with a disk 17 that is attached to an elastomer 31; Figure 3D with a disk 17 and a groove containing an elastomer 31 in which the disk 17 and the elastomer 31 are not attached to each other;
Grouping of Species D: Figure 3B with a ring magnet 10 and seats 12 and 39.

Applicant's election with traverse of Species VI Figure 3D per the previous 5/24/22 restriction (now currently referred to as Grouping of Species C: Figures 3A and 3C-3D) in the reply filed on 6/14/22 is acknowledged.  The traversal is on the ground(s) that Figures 3A, 3C, and 3D should be examined together due to the species/embodiments being of the same invention since they are closely related in design and operations and that there are only minor variations. This is not found persuasive because the traversal is now moot in view of the revised groupings of species. 
As such, applicant has effectively elected Grouping of Species C: Figures 3A and 3C-3D.
The requirement is still deemed proper and is therefore made FINAL.

Examiner Remarks
For clarity of record and to avoid any potential written description issues for the claims, new matter issues for the claims, and/or lack of antecedent basis issues relating to the specification, it is suggested that the claim language be closely related to what is described in the original specification using the same/similar terminology/phrasing. For any new/amended limitations or limitations that rephrase what has been originally disclosed in the specification, it is suggested that the applicant clearly indicate which paragraph(s) provide support for the limitations. 
The examiner is available for an interview if the applicant requests clarification for any issues presented in this response or to discuss any other application issues/topics.

Claim Objections
For future reference, see MPEP 608.01(j).
For future reference, see 37 C.F.R. 1.121(c) for instructions on properly making amendments to claims.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It is noted that applicant has already renumbered some of the claims. In view of the amendments to the claims by the applicant and for clarity of record, the examiner will continue with the current claim numbering and assumes that the original claims have been amended to yield the current claim set, that claim 16 has been canceled, that no claims have been withdrawn, and that there are no new claims added.

Claim 1 is objected to because of the following informalities:
in line 5, it is suggested to replace the article “the” with --an-- in the phrase “the influx” to improve clarity by clarifying antecedent basis;
in line 6, it is suggested to replace the article “the” with --an-- in the phrase “the influx” to improve clarity by clarifying antecedent basis;
in line 14, it is suggested to replace the article “an” with --the-- in the phrase “an outlet” to improve clarity by avoiding a double inclusion issue;
in line 25, it is suggested to replace the article “a” with --the-- in the phrase “a seal” to improve clarity by avoiding a double inclusion issue;
claim 1 should end with a period punctuation mark.
Claim 2 is objected to because of the following informalities: it is suggested to replace the phrase “the surface area” with --an outlet surface area-- in line 1 and to replace the phrase “the surface area” with --an inlet surface area-- in line 2 to avoid confusion when referring to the surface areas and to improve clarity.
Claim 5 is objected to because of the following informalities: in lines 2-3, it is suggested to replace the article “a” with --the-- in the phrase “a seal” to improve clarity by avoiding a double inclusion issue.
Claim 14 is objected to because of the following informalities:
there appears to be an editorial/typographical error and that the phrase “unidirectional flow” in line 18 should immediately follow the phrase “means for” in line 4;
in line 36, it is suggested to replace the article “a” with --the-- in the phrase “a distance” to improve clarity by avoiding a double inclusion issue;
regarding the last line that recites “repeating said steps”, it is suggested to label the steps with identifiers (such as (a), (b), (c)) and then clarifying which steps are repeated (such as “repeating steps (a), (b), and (c)”) to improve clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding independent claim 1 lines 11-12, the limitation “means for unidirectional flow” invokes 35 U.S.C. 112(f). Specification [0021] states “a unidirectional valve”. Specification [0042] states “disk 17 and elastomer 31”, “seat 12”, and “spring 20”. Thus, the limitation “means for unidirectional flow” comprises a unidirectional valve in which the valve further comprises a disk, an elastomer, a seat, and a spring.
Regarding independent claim 7, the limitation “means for unidirectional flow” invokes 35 U.S.C. 112(f). Specification [0021] states “a unidirectional valve”. Specification [0042] states “disk 17 and elastomer 31”, “seat 12”, and “spring 20”. Thus, the limitation “means for unidirectional flow” comprises a unidirectional valve in which the valve further comprises a disk, an elastomer, a seat, and a spring.
Regarding independent claim 14 lines 4 and 18 (it is assumed that there is an editorial/typographical error and that the phrase “unidirectional flow” in line 18 should immediately follow the phrase “means for” in line 4; see the claim objection above), the limitation “means for unidirectional flow” invokes 35 U.S.C. 112(f). Specification [0021] states “a unidirectional valve”. Specification [0042] states “disk 17 and elastomer 31”, “seat 12”, and “spring 20”. Thus, the limitation “means for unidirectional flow” comprises a unidirectional valve in which the valve further comprises a disk, an elastomer, a seat, and a spring.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 7, and 14, the limitations “influx of energy” and “efflux of energy” lack sufficient written description. The specification does not recite these particular limitations.
Claim 2 recites “wherein the surface area of said closing member exposed to net force vectors in said outlet exceeds the surface area of said closing member exposed to net force vectors in said inlet to allow for a sufficient spread pressure of said valve, wherein said net force vectors are those force vectors that are not canceled by opposing force vectors”. The specification does not describe “wherein the surface area of said closing member exposed to net force vectors in said outlet exceeds the surface area of said closing member exposed to net force vectors in said inlet”, “net force vectors”, and the “not canceled by opposing force vectors”. While the specification describes the claim term “force vector” in [0039] and the claim term “fluid force vectors” in [0043], there is a lack of written description for the claim 2 limitations.
Claim 3 recites “wherein said opening pressure of said valve in said inlet is calculated by multiplying the hydrostatic pressure acting on said surface area of said closing member in said outlet times the ratio of said surface areas between said outlet and said inlet when said valve is in a closed position.”. The specification does not describe the calculation, the multiplication or the ratio.
Regarding independent claim 14 line 6, the limitation “utilizing only the influx of energy from the reservoir into said wellbore to open said valve” is not supported in the disclosure because the disclosure does not support “utilizing only… to open said valve” which excludes other manners/means of opening the valve. It also appears to be in contradiction with the limitation in claim 15 of including additional downhole liquid lift equipment which may introduce other manners/means of opening the valve other than by only the influx of energy from the reservoir into said wellbore.
Claim(s) 4-6, 8-13, and 15 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 7, and 14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claim 1 recites the limitation “said outlet” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said closing member” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the seal” in line 19. There is insufficient antecedent basis for this limitation in the claim.
The term “relatively large” in claim 1 is a relative term which renders the claim indefinite. The term “relatively large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “difference between the opening pressure and closing pressure of said valve” in the claim has been rendered indefinite by the use of the term.
The term “sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “accumulation of pressure” in the claim has been rendered indefinite by the use of the term.
The term “sufficiently low” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “closing pressure” in the claim has been rendered indefinite by the use of the term.
The term “sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “amount of said liquids” in the claim has been rendered indefinite by the use of the term.
Regarding claim 5, the phrase “may comprise” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “substantial” in claim 7 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “amount of said gas” in the claim has been rendered indefinite by the use of the term.
The term “substantial” in claim 7 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “amount of said liquids” in the claim has been rendered indefinite by the use of the term.
Claim 9 recites the limitation “said spring” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 9 should depend on claim 8 instead of claim 7 in order to provide antecedent basis for the limitation.
Claim 11 recites the limitation “said additional liquid lift systems” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 11 should depend on claim 10 instead of claim 9 in order to provide antecedent basis for the limitation.
The term “relatively significant” in claim 14 is a relative term which renders the claim indefinite. The term “relatively significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “difference between the opening pressure and closing pressure of said valve” in the claim has been rendered indefinite by the use of the term.
The term “significantly” in claim 14 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “exceeding the surface area” in the claim has been rendered indefinite by the use of the term.
The term “sufficient” in claim 14 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “amount of said liquids”, “pressure and amount”, and “amount of accumulated liquids” in the claim has been rendered indefinite by the use of the term.
Claim(s) 2-4, 6, 8, 10, 12-13, and 15 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the claim lacks additional structural/functional limitations that further limit the subject matter since a calculation is not a structure or a function.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim(s) 4-5 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert US2349164.
Regarding independent claim 1, Gilbert discloses, in Figures 1 and 3,
A valve (Fig. 1 and 3; the valve assembly disposed below pump 6 in Fig. 1 and having the alternative valve configuration shown in Fig. 3 with substituted valve features 25b and 26b; col. 3:69-75 to col. 4:1-10) positioned in the subsurface for the intermittent lift of gas and liquids in a subterranean wellbore comprising at least one tubular string (casing string 8) and a reservoir and said reservoir comprising said gas and liquids (Fig. 1 and 3), and said valve intermittently opens and closes to lift said gas and liquids by the influx of energy into said wellbore supplied by said reservoir and by the efflux of energy from said wellbore by the removal of said gas and liquids from said wellbore and said valve has a relatively large difference between the opening pressure and closing pressure of said valve that prevents valve chatter (Fig. 1 and 3; col. 4:5-10 “pressure differential”), and said opening pressure of said valve varies as a function of the hydrostatic pressure exerted in said outlet on said closing member and said valve has means for unidirectional flow (Fig. 1 and 3; a unidirectional valve with a spring 14, a disk/disc/member 25a, an elastomeric gasket 26b per the sectional hatch-marks, and a seat), and said valve comprising: a tubular housing (Fig. 1; valve assembly member 17 that comprises a cylindrical member); a bore with an inlet (orifice 27) and an outlet (opening 21) wherein said outlet is positioned nearest to said surface; a closing member (Fig. 3; disk/disc/member 25a) in said bore that segregates said inlet from said outlet; a seat (Fig. 3); wherein said valve opens once a sufficient accumulation of pressure in said inlet raises said closing member off said seat to break the seal between said closing member and said seat and said gas in said inlet flows into said outlet and lifts said liquids in said at least one tubular string and said valve has a sufficiently low closing pressure that allows said valve to remain in an open position until a sufficient amount of said liquids from said reservoir increases said hydrostatic pressure on said closing member to cause said closing member to contact said seat and form a seal (Fig. 1 and 3; col. 4:70-75 the valve closes as part of the intermitter cycle).

Regarding claim 2, Gilbert discloses wherein the surface area of said closing member exposed to net force vectors in said outlet exceeds the surface area of said closing member exposed to net force vectors in said inlet to allow for a sufficient spread pressure of said valve, wherein said net force vectors are those force vectors that are not canceled by opposing force vectors (Fig. 1 and 3).

Regarding claim 3, Gilbert discloses wherein said opening pressure of said valve in said inlet is calculated by multiplying the hydrostatic pressure acting on said surface area of said closing member in said outlet times the ratio of said surface areas between said outlet and said inlet when said valve is in a closed position (Fig. 1 and 3).

Regarding claim 4, Gilbert discloses further including at least one of: a spring in said bore, an elastomer positioned between said closing member and said seat, wherein said spring increases said opening pressure (Fig. 1 and 3).

Regarding claim 5, Gilbert discloses wherein said closing member may comprise any shape as long as said closing member creates a seal when in contact with said seat (Fig. 1 and 3).

Regarding claim 6, Gilbert discloses wherein said valve is positioned in at least one of: an in-line connection with said at least one tubular string, within the inner diameter of said at least one tubular string (Fig. 1 and 3).

Regarding independent claim 7, Gilbert discloses, in Figures 1 and 3, the invention substantially the same as described above in reference to independent claim 1, and
A liquid lift system (Fig. 1 and 3) for lifting gas and liquids in a wellbore extending from a reservoir to the surface and said system comprising: at least one tubular string (casing string 8); at least one downhole valve (Fig. 1 and 3; the valve assembly disposed below pump 6 in Fig. 1 and having the alternative valve configuration shown in Fig. 3 with substituted valve features 25b and 26b; col. 3:69-75 to col. 4:1-10) that intermittently opens and closes to lift said gas and liquids in said wellbore by the influx of energy into said wellbore from said reservoir and by the efflux of energy from said wellbore by the removal of said gas and liquids from said wellbore (Fig. 1 and 3), and said downhole valve comprising: an inlet (orifice 27) and an outlet (opening 21) with means for unidirectional flow (Fig. 1 and 3; a unidirectional valve with a spring 14, a disk/disc/member 25a, an elastomeric gasket 26b per the sectional hatch-marks, and a seat); a tubular housing (Fig. 1; valve assembly member 17 that comprises a cylindrical member); a bore (Fig. 1); a seat (Fig. 3); a closing member (Fig. 3; disk/disc/member 25a); wherein said valve closes when said closing member contacts said seat to form a seal and said valve is opened when said closing member does not form a seal with said seat (Fig. 1 and 3); wherein said valve has variable spread pressure means wherein varying hydrostatic pressures exerted in said outlet on said closing member yields a corresponding variation in the differential pressure between said inlet and said outlet necessary to open said valve (Fig. 1 and 3; col. 4:5-10 “pressure differential”), and the differential pressure necessary to close said valve is sufficiently low to allow previously lifted liquids from said inlet to reverse flow and exert a sufficient hydrostatic pressure on said closing member in said outlet to close said valve (Fig. 1 and 3; col. 4:5-10 “pressure differential”); wherein upon the closure of said valve (Fig. 1 and 3; col. 4:70-75 the valve closes as part of the intermitter cycle), a substantial amount of said gas from said reservoir accumulates in that portion of said wellbore that is in fluid communication with said inlet and a substantial amount of said liquids from said reservoir accumulate in that portion of said at least one tubular string that is in fluid communication with said outlet (Fig. 1 and 3), and said substantial amount of said gas flows through said valve and lifts said substantial amount of said liquids a distance necessary for the removal of said liquids from said wellbore (Fig. 1 and 3).

Regarding claim 8, Gilbert discloses wherein said valve further comprises at least one of: an elastomer positioned between said closing member and said seat (Fig. 3; elastomeric gasket 26b), a spring in said bore where said spring increases said opening pressure (Fig. 1; spring 14).

Regarding claim 9, Gilbert discloses wherein the force of said spring decreases the amount of said sufficient hydrostatic pressure exerted in said outlet on said closing member to close said valve (Fig. 1; spring 14).

Regarding claim 10, Gilbert discloses wherein said wellbore further includes additional liquid lift systems comprising at least one of: a downhole pumping system (Fig. 1; pump 6), a gas lift system, a plunger lift system, a surfactant injection system.

Regarding claim 11, Gilbert discloses wherein said liquids are lifted to at least one of: said surface, above the lift depth of said additional liquid lift systems (Fig. 1).

Regarding claim 13, Gilbert discloses wherein said valve is positioned in at least one of: connected directly in-line with said tubular string, the inner diameter of said tubular string (Fig. 1).

Regarding independent claim 14, Gilbert discloses, in Figures 1 and 3, the invention substantially the same as described above in reference to independent claims 1 and 7, and
A method (Fig. 1 and 3) for the intermittent lift of liquids in a wellbore that extends from a surface to a subterranean reservoir comprising gas and liquids and said wellbore comprising at least one tubular string (casing string 8) and said at least one tubular string comprising a valve (Fig. 1 and 3; the valve assembly disposed below pump 6 in Fig. 1 and having the alternative valve configuration shown in Fig. 3 with substituted valve features 25b and 26b; col. 3:69-75 to col. 4:1-10) with means for (Fig. 1 and 3; a unidirectional valve with a spring 14, a disk/disc/member 25a, an elastomeric gasket 26b per the sectional hatch-marks, and a seat): intermittent lift of wellbore gas and liquids (Fig. 1 and 3); utilizing only the influx of energy from the reservoir into said wellbore to open said valve and the efflux of energy from said wellbore to close said valve (Fig. 1 and 3); eliminating or reducing the amount of valve chatter during said opening and closing of said valve achieved by the relatively significant difference between the opening pressure and closing pressure of said valve (Fig. 1 and 3; col. 4:5-10 “pressure differential”); a variable spread pressure accomplished by the surface area of said closing member in said outlet significantly exceeding the surface area of said closing member in said inlet (Fig. 1 and 3; col. 4:5-10 “pressure differential”), wherein said surface areas are only those areas subject to net force vectors that are not canceled by opposing force vectors and said opening pressure of said valve varies as a function of the hydrostatic pressure exerted in said outlet on said closing member (Fig. 1 and 3); unidirectional flow (Fig. 1 and 3); and said method comprising the steps of: flowing said gas and liquids out of said wellbore to said surface (Fig. 1 and 3); accumulating a sufficient amount of said liquids in that portion of said at least one tubular string extending from said valve to said surface to cause said valve to close (Fig. 1 and 3; col. 4:70-75 the valve closes as part of the intermitter cycle); closing said valve (Fig. 1 and 3; col. 4:70-75 the valve closes as part of the intermitter cycle); maintaining said valve in a closed position until a sufficient pressure and amount of said reservoir gas in said inlet is attained to lift said sufficient amount of said liquids a distance necessary for the removal of said liquids from said wellbore (Fig. 1 and 3; col. 4:70-75 the valve closes as part of the intermitter cycle); opening said valve once a sufficient pressure and amount of said reservoir gas is attained in said inlet to lift said sufficient amount of liquids in said outlet a distance necessary for the removal of said liquids from said wellbore (Fig. 1 and 3); flowing said pressured reservoir gas from said inlet to said outlet (Fig. 1 and 3); lifting at least a portion of the volume of said sufficient amount of accumulated liquids in said at least one tubular string with said pressured reservoir gas in said inlet in the direction of said surface (Fig. 1 and 3); removing said liquids and said gas from said wellbore to said surface (Fig. 1 and 3); repeating said steps (Fig. 1 and 3; col. 2:36-41 “periodical intermitting action”).

Regarding claim 15, Gilbert discloses wherein said wellbore further includes additional downhole liquid lift equipment (Fig. 1; pump 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert US2349164 in view of Thompson US3675714.
Regarding claim 12, Gilbert does not disclose wherein additional gas from said surface is injected into said wellbore to reduce the time interval between the opening and closing of said valve.
Thompson teaches wherein additional gas from said surface is injected into said wellbore to reduce the time interval between the opening and closing of said valve (Thompson; Fig. 1; col. 6:27-29 inject “power gas” from the surface to lift fluids).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the liquid lift system as taught by Gilbert to include wherein additional gas from said surface is injected into said wellbore to reduce the time interval between the opening and closing of said valve as taught by Thompson for the purpose of lowering the density and thus lighten the fluid for artificial lift (Thompson; col. 6:42-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subkow US1740793 teaches an automatic fluid pressure pump with a valve 28.
Griswold US1886009 teaches a device for preserving natural gas pressure and a balanced valve 14 with valve discs 15 and 16.
Courtney US2275947 teaches a gas lift system that uses a valve cage 31 that secures a valve ball(s) 32 and valve springs 33/34 while permitting gas/fluid to flow past the valve cage 31 when the valve ball(s) 32 are unseated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	7/1/22